Citation Nr: 9918467	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  96-48 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
November 1945.  He died in February 1996.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
appellant filed a timely appeal to this adverse 
determination.

When this matter was previously before the Board in December 
1997 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran died on February [redacted] 1996 due to 
atherosclerotic heart disease with angina, due to or as a 
consequence of cardiomyopathy.

2.  At the time of the veteran's death, he was service 
connected for anxiety state, superimposed on constitutional 
disposition.

3.  There is no competent evidence indicating that the heart 
disease which caused the veteran's death, or the 
cardiomyopathy which caused this condition, were incurred in 
or aggravated by his active duty service.

4.  There is no competent evidence indicating that the 
veteran's service-connected anxiety state caused or 
contributed to his death. 


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  In 
order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service-
connected disorder caused the death, or substantially or 
materially contributed to it.  A service-connected disorder 
is one which was incurred in or aggravated by active service, 
or in the case of certain chronic diseases, including 
hypertension, one which was demonstrated to a compensable 
degree within one year of the veteran's separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 1991 & Supp. 1996); 38 C.F.R. §§ 3.307, 3.309 (1998). 

The first step in this analysis is to determine whether the 
appellant has presented a well-grounded claim.  In this 
regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded. 
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis,  competent 
medical evidence that a claim is "plausible" or "possible" 
is required for the claim to be well grounded.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'g 9 Vet. App. 341 
(1996) (adopting the definition by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1998 (hereinafter, the 
"Court")) of a well-grounded claim as set forth in Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996), and Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), including the requirement that "[w]here the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required"); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, supra.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  A well-grounded claim for service connection for the 
cause of the veteran's death, therefore, is one which 
justifies a belief by a fair and impartial individual that it 
is plausible that the veteran's death resulted from a 
disability incurred in or aggravated by service.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

The veteran died on February [redacted] 1996.  The cause of death, as 
listed on the Certificate of Death, was atherosclerotic heart 
disease with angina, due to or as a consequence of 
cardiomyopathy.  No disorders were listed under the section 
reserved for other significant conditions contributing to 
death but not resulting in the cause of death.  At the time 
of the veteran's death, he was service connected for anxiety 
state, superimposed on constitutional predisposition.  The 
appellant, the veteran's widow, claims that the veteran 
"suffered from a nervous condition since his discharge 
[which] eventually led to hypertension/heart disease."  
Specifically, while acknowledging that the veteran "had no 
heart problem until well after service," she asserts that 
the veteran's service-connected nervous condition was 
manifested by significant anxiety and tension which led to 
his hypertension, which, in turn, caused the heart problem.

A thorough review of the veteran's service medical records 
reveals that they are negative for any complaint or diagnosis 
of, or treatment for, hypertension or heart disease.

Relevant post-service evidence includes the report of a VA 
examination conducted in April 1948.  No findings or 
diagnoses relating to hypertension or heart disease were 
recorded in this report.

Also of record is a statement dated in July 1996 from 
Virender D. Parekh, M.D., a physician in private practice.  
In this statement, Dr. Parekh noted that the veteran "was 
known to have a long standing history of hypertension which 
was originally diagnosed upon his discharge from the armed 
services in 1945."  He then stated that due to his long 
history of hypertensive cardiovascular disease, the veteran 
developed other related pathology, including mild chronic 
obstructive pulmonary disease, cardiac arrhythmia and 
congestive cardiomyopathy, with evidence of myocardial 
infarction, all of which resulted in severely impaired left 
ventricular function and congestive heart failure.  He 
further stated that the veteran's "history of hypertension 
certainly was contributory to his other cardio-pulmonary as 
well as peripheral pathology."

In August 1997, the appellant testified at a Travel Board 
hearing before the undersigned Acting Board Member.  At that 
time, she stated that it was first discovered that the 
veteran had hypertension and a heart condition sometime in 
the 1980s, when Dr. Vrajmohan Parikh began treating the 
veteran.  She also stated that she believed that the 
veteran's nervous condition had caused his cardiovascular 
problems, since he had a temper and was very resistant to 
receiving any treatment. 

In December 1997, the Board remanded the appellant's claim to 
the RO for further development.  Specifically, the RO was 
instructed to attempt to obtain records from Dr. Ludwig, Dr. 
Parikh, and Port Huron Hospital, since they were mentioned by 
the appellant at the time of the August 1997 Travel Board 
hearing as possible sources of treatment records.  In 
addition, the RO was instructed to arrange for a VA 
cardiologist to review the veteran's claims file and offer an 
opinion as to "whether it is at least as likely as not that 
any cardiovascular disability that ultimately resulted in the 
veteran's death had its onset during the veteran's active 
service or whether such cardiovascular disability existed 
prior to the veteran's service and was chronically worsened 
beyond its normal progression during his active service."

In a subsequent statement dated in March 1998, the appellant 
stated that "Dr. Fred Ludwig [] has retired from practice 
and has informed me that my deceased husband's records under 
his treatment have been destroyed."  Thus, the RO was unable 
to obtain any records from this source.  

However, the RO did obtain extensive records from Dr. Parikh 
and Port Huron Hospital, as well as records from several 
other sources not discussed in the Board remand.  These 
records, including treatment records, examination reports, 
and laboratory testing results, include the following:  
records from Port Huron Hospital, dated from November 1982 to 
February 1996; records from Dr. Parikh, dated from July 1984 
to January 1985; records from Cardiology Associates of Port 
Huron, P.C., dated from July 1984 to May 1987; records from 
Timothy B. Aiken, P.C., dated in March 1988; records from 
Mercy Hospital, dated from July 1984 to January 1986; records 
from Port Huron Heart Center, dated from December 1994 to 
December 1995; records from River District Hospital, dated in 
February 1991; and records from Port Huron Vascular Clinic, 
dated in June 1992.  These records all indicate treatment for 
multiple cardiovascular problems, including arteriosclerotic 
heart disease and congestive heart failure.  However, it 
appears that hypertension was not diagnosed until the 1990's.  
At the time of a July 1984 examination at Cardiology 
Associates of Port Huron, P.C., the veteran denied ever 
having been diagnosed with hypertension, and blood pressure 
readings were normal.  The records do not indicate any 
findings of elevated blood pressure or diagnoses of 
hypertension until the time of a July 1994 consultation 
report at Port Huron Hospital, at which time the veteran 
indicated a history of mild hypertension.

In addition, in accordance with the Board's remand directive, 
the RO requested an opinion from a VA physician as to whether 
it was at least as likely as not that any cardiovascular 
disability that ultimately resulted in the veteran's death 
had its onset during the veteran's active service.  In 
response, in July 1998 the Chief of the Cardiology Section at 
the John D. Dingell VA Medical Center issued an opinion in 
which he noted he had "reviewed the veteran's claims folder 
in detail," including the veteran's service and post-service 
medical records and the text of the appellant's hearing 
transcript.  This cardiologist noted that during service, the 
veteran's blood pressure readings were in the normal range or 
minimally elevated, and that in subsequent years no doctor 
treated the veteran for hypertension until 1989, and even 
then the hypertension was transient.  This physician reviewed 
the medical records from the late 1980s and early 1990s, and 
concluded that "the veteran had upper-limits-of-normal blood 
pressure on occasion, but no sustained hypertension and no 
consequences of hypertension."  This physician then offered 
the following opinion:

The weight of evidence does not sustain 
that he had hypertension of any medical 
importance during the service, nor was 
his condition worsened by service, if one 
considers that his blood pressure was 
140/90 on entrance and similar on 
discharge.  Thus, there is no evidence 
that hypertension was chronic or that it 
existed on a sustained basis until the 
late 1980s and early 1990s.  Furthermore, 
it should be noted that labile 
hypertension or very minimal hypertension 
is not associated with adverse 
cardiovascular prognosis over the long-
term, as may be seen in several 
cardiovascular textbooks.  It should be 
noted cigarette smoking and a family 
history of heart disease are two 
important risk factors for the 
development of atherosclerotic heart 
disease.  This patient had both of these 
factors.  They may be considered to be 
the likely causes of his ultimate 
development of atherosclerotic 
cardiovascular disease.

A review of this evidence reveals no indication that either 
hypertension or heart disease were present during service or 
during the one-year presumptive period following the 
veteran's separation from service.  

Although the July 1996 statement from Dr. Parekh noted that 
the veteran had a long standing "history of" hypertension 
which was originally diagnosed upon his discharge from the 
armed services in 1945, this notation appears to merely 
reflect a recordation of historical information relayed by 
the veteran, rather than indicating a medical opinion 
relating the veteran's hypertension in 1996 to this time.  
Furthermore, this reported history is not supported by the 
other evidence of record, since, as noted above, the 
veteran's service medical records themselves are entirely 
negative for contemporaneous complaints or diagnoses of, or 
treatment for, hypertension, and hypertension was neither 
noted nor diagnosed at the time of the veteran's November 
1945 discharge examination.  In any case, "evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence...'"  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).

In addition, the Board notes that the only medical 
professional who indicated that he had actually reviewed 
these service medical records determined that they showed 
"no evidence that hypertension was chronic or that it 
existed on a sustained basis until the late 1980s and early 
1990s," and that, even then, it was so minimal that was not 
associated with any adverse cardiovascular prognosis.

Furthermore, none of the evidence includes a medical opinion 
linking the veteran's only service-connected disorder, 
anxiety state, with the heart disease which led to his death.  
On the contrary, the only medical professional who directly 
commented on the etiology of the veteran's heart disease, 
i.e., the VA Chief of Cardiology who offered the July 1998 
medical opinion, stated that the most likely causes of the 
veteran's development of atherosclerotic cardiovascular heart 
disease were his history of smoking and his familial 
predisposition to the disease.

Thus, the only evidence contained in the claims file which 
supports the appellant's contention that the veteran's 
nervous condition caused the heart disease which caused his 
death is her own contentions, as set forth in various 
correspondence received by VA and during the course of her 
Travel Board hearing.  The Board does not doubt the sincerity 
of the appellant's belief in this claimed causal connection.  
However, as the appellant has not been shown to be a medical 
expert, she is not qualified to express an opinion regarding 
any medical causation of the heart disease which led to the 
veteran's death.  As it is the province of trained health 
care professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the appellant's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing 
Grottveit, in which the Court held that an appellant does not 
meet his or her burden of presenting evidence of a well-
grounded claim where the determinative issue involves medical 
causation and the appellant presents only lay testimony by 
persons not competent to offer medical opinions. 

Thus, as the appellant has failed to produce any competent 
medical evidence that the cardiovascular disorders which 
caused the veteran's death were related to his earlier 
military service, or of any connection between the anxiety 
disorder for which the veteran was service connected and the 
official cause of his death, her claim for service connection 
for the cause of the veteran's death must be denied as not 
well grounded.  As the duty to assist is not triggered here 
by the submission of a well-grounded claim, the Board finds 
that VA has no obligation to further develop the appellant's 
claim.  See Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied the appellant's claim 
on the merits, while the Board has concluded that the claim 
is not well grounded.  The Board has therefore considered 
whether the appellant has been given adequate notice to 
respond, and if not, whether she has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded-claim analysis," the Board finds no 
prejudice to the appellant in this case.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground the appellant's claim for 
service connection for the cause of the veteran's death.  
Although it appears that the veteran was treated in the 1970s 
by a Dr. Ludwig, the appellant has notified the RO that this 
physician has retired from practice and has destroyed all 
treatment records for the veteran.  Furthermore, the 
appellant has testified that the veteran was not diagnosed 
with hypertension or heart disease until the 1980s, and it 
appears that the RO has procured all records from sources 
described by the appellant for this time period.  
Accordingly, there is no further duty on the part of VA to 
inform the appellant of the evidence necessary to complete 
her application for this benefit.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).

As a final note, the Board observes that the fact that the RO 
requested a special examination to determine the etiology of 
the cardiovascular disorders which led to the veteran's death 
does not mean that the claim was well grounded.  See Slater 
v. Brown, 9 Vet. App. 240 (1996) (explaining that although 
certain exceptions have been provided by VA to excuse a 
claimant from the need to submit evidence fulfilling all of 
the requirements for a well-grounded claim, this does not 
mean that any claimant who does not fulfill these 
requirements is entitled to the duty to assist).





ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for the cause of the veteran's death is 
denied.




		
	MILO H. HAWLEY 
	Acting Member, Board of Veterans' Appeals



 

